PER CURIAM.
Robbery when the victim was intentionally killed by the defendant—§ 13-11-2(a), Code of Ala.1975; sentence: life without parole.
On February 2,1979, appellant was found guilty of the September 12, 1978, robbery and intentional killing of his ninety-nine-year-old aunt, Penny Williams. On March 22, 1976, at his sentencing hearing, the trial judge commuted appellant’s sentence to life without parole.
*329We pretermit discussion of appellant’s issues raised on appeal as this cause is governed by the recent decisions of Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980); Ex parte Wayne Eugene Ritter, 403 So.2d 154 (Ala.1981); Cook v. State (Ala.Cr.App.1981) [6 Div. 561, Ms. June 23, 1981]; and Lane v. State (Ala.Cr.App.1981) [7 Div. 842, Ms. June 23, 1981].
Under the authorities hereinabove cited, this cause is reversed and remanded for a new trial.
REVERSED AND REMANDED.
All the Judges concur.